Citation Nr: 0325897	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Evaluation of cancer of the larynx, status post 
radiotherapy, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968 and from April 1970 to April 1973, to include service in 
Vietnam.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that in April 2003, the veteran filed a claim 
of entitlement to service connection for tinnitus.  This 
issue is referred to the RO for the appropriate action.  

The veteran was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2003.  A 
transcript of the hearing has been associated with the claims 
folder.  

In a statement received in April 2003, the veteran stated 
that he desired to withdraw the issue of entitlement to 
service connection for bilateral hearing loss.  Therefore, 
the issue of entitlement to service connection for bilateral 
hearing loss is considered withdrawn.  38 C.F.R. § 20.204(b).  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

In his June 2001 claim, the veteran stated that he had been 
undergoing treatment for cancer of the larynx at a private 
medical facility since 1996.  It does not appear that all of 
the pertinent records from that facility have been associated 
with the claims folder.  The veteran appeared for the hearing 
in April 2003 before the undersigned, but it was indicated 
that he was unable to communicate due to sever pain and 
symptoms related to his service-connected cancer of the 
larynx.  His wife and his representative assisted with his 
testimony.  

With regard to the claim of service connection for PTSD, 
service medical records reflect complaints of being nervous.  
The examiner stated that the veteran had situational anxiety, 
at times, with a history of hyperventilation and a transient 
sleep problem.  A May 2003 VA outpatient treatment record 
reflects a diagnosis of PTSD, chronic, severe.  The evidence 
of record is insufficient to determine whether the veteran's 
PTSD is related to service.  In addition in October 2001, the 
veteran reported that he underwent treatment for a nervous 
condition at the VA Medical Center in Alexandria, Louisiana, 
in 1974.  The records of treatment have not been associated 
with the claims file.  

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002);  Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran has a diagnosis of PTSD.  However, he does not 
have any medals, awards or decorations, and there is no other 
suitable evidence in the file which would allow the VA to 
presume that he was in combat for purposes of supporting a 
diagnosis of PTSD.  He asserts that he developed PTSD as a 
result of incidents in service as reflected in his written 
statements and in the hearing testimony.  The Board believes 
that the duty to assist the veteran includes an attempt to 
verify his stressors and an examination, if stressors are 
verified.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should request all relevant 
records in association with treatment 
for cancer of the larynx from Lake 
Charles Memorial Hospital in Alexandria, 
Louisiana, from 1996 to present, which 
have not already been associated with 
the claims file.  

2.  The RO should schedule the veteran 
for a VA examination for current 
manifestations of service-connected 
cancer of the larynx.  The examiner's 
attention should be directed to this 
Remand.  Request that the examiner 
provide an opinion as to the severity of 
any residuals of the veteran's cancer of 
the larynx, status post radiotherapy.  
The examiner should review the claims 
file.  A complete rationale should be 
given for any opinion provided.  

3.  The RO should contact the Center for 
Research of Unit Records (CRUR) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The relevant 
period of service is from April 1967 to 
March 1968 in Vietnam.  The veteran 
alleges that he served in the 538th 
Transportation Company, 64th 
Quartermaster Division supporting 
infantry and pulling perimeter guard 
duty.  Provide CRUR with a description 
of the alleged stressors identified by 
the veteran, to include coming under 
rocket attack; receiving light sniper 
fire in April 1967; in Bien Hoa, in May 
1967, witnessing an ammo dump hit and 
destroyed by mortar fire; having run 
over a baby in Saigon while driving a 
vehicle; and, in November or December 
1967, having come under small arms fire 
at the compound at which he was 
stationed, resulting in the death of a 
Vietcong soldier.  Also, provide CRUR 
copies of any personnel records showing 
service dates, duties, and units of 
assignment.  

4.  Obtain records from the VA Medical 
Center in Alexandria, Louisiana, in 
association with psychiatric or 
psychological treatment of a nervous 
condition in 1974.  

5.  Following receipt of the report from 
CRUR, the RO should determine which if 
any of the alleged stressors were 
verified, and should prepare a report 
listing these stressors.  Then, 
additional development should be 
undertaken, including VA examination for 
PTSD.  

6.  Ensure that no other development or 
notice action is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

7.  Finally, readjudicate the veteran's 
claims of entitlement to service connection 
for post-traumatic stress disorder and 
evaluation of cancer of the larynx, status 
post radiotherapy, currently rated as 0 
percent disabling, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
should be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



